SECURITIES AND EXCHANGE COMMISSION AMENDMENT NO. 3 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 DYNAMIC NUTRA ENTERPRISES HOLDINGS, INC. (Exact Name of Registrant in its Charter) Nevada N/A (State or other Jurisdiction of Incorporation) (Primary Standard Industrial Classification Code) (IRS Employer Identification No.) 3929 Browning Place Raleigh, NC 27609 Tel.: (919) 637-9302 (Address and Telephone Number of Registrant’s Principal Executive Offices and Principal Placeof Business) CSC Services of Nevada, Inc. 502 East John Street Carson City, NV 89706 (775) 883-3711 (Name, Address and Telephone Number of Agent for Service) Copies of communications to: Gregg E. Jaclin, Esq. Anslow & Jaclin, LLP 195 Route 9 South, Suite 204 Manalapan, NJ07726 Tel. No.: (732) 409-1212 Fax No.: (732) 577-1188 Approximate date of commencement of proposed sale to the public: As soon as practicable after this Registration Statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box.x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act of 1933, please check the following box and list the Securities Act registration Statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x CALCULATION OF REGISTRATION FEE Title of Each Class Of Securities to be Registered Amount to be Registered (1) Proposed Maximum Aggregate Offering Price per share Proposed Maximum Aggregate Offering Price Amount of Registration fee Common Stock, $0.0001 par value per share $ $ $ (1)This Registration Statement covers the resale by the selling shareholders of the Registrant of up to 2,040,000 shares of our common stock, $0.0001 par value (the “Common Stock”) previously issued to such selling shareholders in a private placement that closed on September 20, 2010. (2)The offering price has been estimated solely for the purpose of computing the amount of the registration fee in accordance with Rule 457(o). Our common stock is not traded on any national exchange and in accordance with Rule 457; the offering price was determined by the price of the shares that were sold to our shareholders in a private placement memorandum. The price of $0.10 per share is a fixed price at which the selling security holders may sell their shares until our common stock is quoted on the OTCBB at which time the shares may be sold at prevailing market prices or privately negotiated prices. There can be no assurance that a market maker will agree to file the necessary documents with the Financial Industry Regulatory Authority, which operates the OTC Bulletin Board, nor can there be any assurance that such an application for quotation will be approved. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION8(a) OF THE SECURITIES ACT OR UNTIL THE REGISTRATION STATEMENT SHALL BECOME EFFECTIVE ON SUCH DATE AS THE COMMISSION, ACTING PURSUANT TO SUCH SECTION8(a), MAY DETERMINE. The information in this preliminary prospectus is not complete and may be changed. These securities may not be sold until the registration statement filed with the U.S. Securities and Exchange Commission (“SEC”) is effective. This preliminary prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. PRELIMINARY PROSPECTUS Subject to completion, dated , 2012 DYNAMIC NUTRA ENTERPRISES HOLDINGS, INC. The selling security holders named in this prospectus are offering all of the shares of common stock offered through this prospectus.We are not selling any shares of the common stock covered by this prospectus, and, as a result, will not receive any proceeds from this offering. Our common stock is presently not traded on any market or securities exchange. The selling security holders have not engaged any underwriter in connection with the sale of their shares of common stock.Common stock being registered in this registration statement may be sold by selling security holders at a fixed price of $0.10 per share until our common stock is quoted on the OTC Bulletin Board (“OTCBB”) and thereafter at a prevailing market prices or privately negotiated prices or in transactions that are not in the public market. There can be no assurance that a market maker will agree to file the necessary documents with the Financial Industry Regulatory Authority (“FINRA”), which operates the OTCBB, nor can there be any assurance that such an application for quotation will be approved. We have agreed to bear the expenses relating to the registration of the shares of the selling security holders. Investing in our common stock involves a high degree of risk. See “Risk Factors” beginning on page6 to read about factors you should consider before buying shares of our common stock. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR DETERMINED IF THIS PROSPECTUS IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The Date of This Prospectus is: , 2012 2 TABLE OF CONTENTS PAGE PROSPECTUS SUMMARY 4 SUMMARY OF FINANCIAL INFORMATION 5 RISK FACTORS 6 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS 10 DETERMINATION OF OFFERING PRICE 10 DILUTION 11 SELLING SECURITY HOLDERS 11 PLAN OF DISTRIBUTION 12 DESCRIPTION OF SECURITIES TO BE REGISTERED 13 INTERESTS OF NAMED EXPERTS AND COUNSEL 14 DESCRIPTION OF BUSINESS 14 DESCRIPTION OF PROPERTY 15 LEGAL PROCEEDINGS 15 MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 16 INDEX TO FINANCIAL STATEMENTS 17 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OFOPERATIONS 18 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIALDISCLOSURE 20 DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS 20 EXECUTIVE COMPENSATION 21 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 22 TRANSACTIONS WITH RELATED PERSONS, PROMOTERS AND CERTAIN CONTROL PERSONS 22 WHERE YOU CAN FIND ADDITIONAL INFORMATION 22 DISCLOSURE OF COMMISSION POSITION ON INDEMNIFICATION OF SECURITIES ACT LIABILITIES. 22 Please read this prospectus carefully. It describes our business, our financial condition and results of operations. We have prepared this prospectus so that you will have the information necessary to make an informed investment decision. You should rely only on information contained in this prospectus.We have not authorized any other person to provide you with different information.This prospectus is not an offer to sell, nor is it seeking an offer to buy, these securities in any state where the offer or sale is not permitted.The information in this prospectus is complete and accurate as of the date on the front cover, but the information may have changed since that date. 3 PROSPECTUS SUMMARY This summary highlights selected information contained elsewhere in this prospectus.This summary does not contain all the information that you should consider before investing in the common stock.You should carefully read the entire prospectus, including “Risk Factors,” “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and the Financial Statements, before making an investment decision. In this Prospectus, the terms “Dynamic Nutra Enterprises Holdings, Inc.,” “DNE,” “Company,” “we,” “us” and “our” refer to Dynamic Nutra Enterprises Holdings, Inc. Overview We area development stage company incorporated on June 8, 2010 under the laws of the State of Nevada. To date, we have limited operations and revenues. Our initial operations have included organization and incorporation, target market identification, marketing plans, and capital formation. A substantial portion of our activities to date have involved developing a business plan and establishing contacts and visibility in the marketplace. We plan to market a brewer’s yeast product called Beta Glucan™ that can eliminate acne for a majority of people who use it as a dietary supplement. Beta 1, 3/1, 6-D glucans, the active component of Beta Glucan, is an immune system modulator that has been be used successfully for years to ward off disease in humans and livestock. We have entered into an agreement with Viasalus, LLC, a third party manufacturer, who will sell us a biologically active, high-potency Beta Glucan named Viasalus, offering an advantage over other companies producing brewer’s yeast products for the nutraceutical (dietary supplement) market. In addition, as of July 1, 2010, we have partnered with a network marketing organization to sell the highly successful Xango™ nutraceutical product line. We will evaluate the revenue benefits of upselling Xango products at the point of sale. The Company began operating in June 2010, and is currently a development-stage company with limited operations and revenues. Our principal executive office location and mailing address is 3929 Browning Place, Raleigh, NC 27609-6504 and our telephone number is: (919) 637-9302. Private Offerings On September 20, 2010 we closed on a private placement which raised gross proceeds of $204,000 through the sale of 2,040,000 shares of our Common Stock, $0.0001 par value, to certain accredited investors. The investors entered into a subscription agreement (the “Subscription Agreement”) (see Exhibit 10.1), for the sale of our Common Stock. Pursuant to the terms of the Subscription Agreement, we offered the Common Stock for sale at a purchase price of $0.10 per share. Where You Can Find Us Our principal executive office is located at 3929 Browning Place, Raleigh, NC 27609-6504 and our telephone number is: (919) 637-9302. The Offering Common Stock offered by selling security holders 2,040,000 shares of our Common Stock previously issued to the selling shareholders in connection with the private placement that closed on September 20, 2010. Common stock outstanding before the offering 7,040,000 common shares. Common stock outstanding after the offering 7,040,000 common shares as of January 13, 2012 . Use of proceeds The selling security holders named in this prospectus are offering all of the shares of common stock offered through this prospectus.We are not selling any shares of the common stock covered by this prospectus, and, as a result, will not receive any proceeds from this offering. Risk Factors The Common Stock offered hereby involves a high degree of risk and should not be purchased by investors who cannot afford the loss of their entire investment. See “Risk Factors” beginning on page 6. 4 SUMMARYOF FINANCIAL INFORMATION The following summary financial data should be read in conjunction with “Management’s Discussion and Analysis,” “Plan of Operations” and the Financial Statements and Notes thereto, included elsewhere in this prospectus. The statement of operations and balance sheet data from inception, June 8, 2010 through May 31, 2011 are derived from our audited financial statements. The Statement of Operations for thesix months endedNovember 30, 2011 and the Balance Sheet data as of November 30, 2011 are derived from our unaudited financial statements. For thesix months ended November 30, 2011 For the Period from Inception (June 8, 2010) through May 31, 2011 STATEMENT OF OPERATIONS (unaudited) Revenues $ $ Professional Fees $ $ General and Administrative Expenses $ $ Consulting Expense $ $ Officer Compensation $
